DETAILED ACTION

Specification
Please update cross-reference to related Applications section.  Application No. 16/132,926 has been issued as U.S. Patent No. 10,829,675.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, please replace “(iv)” with “(v)”.  

Claim 3 is objected to because of the following informalities:  In line 2, please insert “at least one” prior to “selected” and delete “at least one” which precedes “styrene”.  

Claim 3 is objected to because of the following informalities:  In line 2, delete “at least one” which precedes “styrene”.  

Claim 8 is objected to because of the following informalities:  In line 3, please replace “the remainder” with “a remainder”.

Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 15 is objected to because of the following informalities:  In line 3, please replace “the remainder” with “a remainder”.

Claim 18 is objected to because of the following informalities:  In line 5, please replace “gel” with “gelling agent”.


Claim 20 is objected to because of the following informalities:  In line 1, please insert “at least one” prior to “selected”.  

Claim 20 is objected to because of the following informalities:  In line 2, delete “at least one” which precedes “styrene”.  

Claim 20 is objected to because of the following informalities:  In line 3, delete “at least one” which precedes “styrene”.  

Claim 23 is objected to because of the following informalities:  In line 3, please replace “the remainder” with “a remainder”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the mixture” in line 5 of claim 31.  Dependent claim 33 is subsumed under the rejection.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-10, 15, 18-24, 31, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,598,622.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patent claims are drawn to a gel formed by forming a non-homogeneous mixture comprising a phase change material and a gelling agent, forming a viscoelastic liquid, and cooling the viscoelastic liquid, a method of preparing the gel, and a thermal exchange implement comprising a gel and a container holding a quantity of the gel,
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).

Claims 1-10, 15, 18-24, 31, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,077,389.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patent claims are drawn to a gel formed by forming a non-homogeneous mixture comprising a phase change material and a gelling agent, forming a viscoelastic liquid, and cooling the viscoelastic liquid, a method of preparing the gel, and a thermal exchange implement comprising a gel and a container holding a quantity of the gel,
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).

Claims 1-10, 15, 18-24, 31, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,829,675.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patent claims are drawn to a gel formed by forming a non-homogeneous mixture comprising a phase change material and a gelling agent, forming a viscoelastic liquid, and cooling the viscoelastic liquid, a method of preparing the gel, and a thermal exchange implement comprising a gel and a container holding a quantity of the gel,
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 18, 2022